       Case 3:20-cv-04444-LB Document 41 Filed 09/14/20 Page 1 of 7


 1   LATHAM & WATKINS LLP
     Elizabeth L. Deeley (CA Bar No. 230798)
 2     elizabeth.deeley@lw.com
     505 Montgomery Street, Suite 2000
 3   San Francisco, California 94111-6538
     Telephone: +1.415.391.0600
 4   Facsimile: +1.415.395.8095

 5   Daniel R. Gherardi (CA Bar No. 317771)
      daniel.gherardi@lw.com
 6   140 Scott Drive
     Menlo Park, CA 94025
 7   Telephone: +1.650.328.4600
     Facsimile: +1.650.463.2600
 8
     Attorneys for Defendants Mark Zuckerberg, Sheryl
 9   Sandberg, Marc Andreessen, Andrew W. Houston,
     Erskine B. Bowles, Jeffrey D. Zients, Susan Desmond-
10   Hellmann, Nancy Killefer, Tracey T. Travis, Robert M.
     Kimmitt, Reed Hastings and Peter A. Thiel, and
11   Nominal Defendant Facebook, Inc.

12   Additional Counsel Listed on Signature Page

13
                                   UNITED STATES DISTRICT COURT
14
                              NORTHERN DISTRICT OF CALIFORNIA
15
                                      SAN FRANCISCO DIVISION
16
     NATALIE OCEGUEDA, derivatively on              CASE NO. 3:20-cv-04444-LB
17   behalf of FACEBOOK, INC.,
18                    Plaintiff,                    STIPULATION AND [PROPOSED]
                                                    ORDER REGARDING BRIEFING
19         vs.                                      SCHEDULE FOR RESPONSE TO
                                                    PLAINTIFF’S COMPLAINT
20   MARK ZUCKERBERG, SHERYL
     SANDBERG, MARC ANDREESSEN,                     (Civil L.R. 6-1, 6-2, 7-12)
21   ANDREW W. HOUSTON, ERSKINE B.
     BOWLES, JEFFREY D. ZIENTS, SUSAN
22   DESMOND-HELLMANN, NANCY                        Hon. Laurel Beeler
     KILLEFER, TRACEY T. TRAVIS,
23   ROBERT M. KIMMITT, REED HASTINGS,
     PETER A. THIEL, and DOES 1-30,
24
                      Defendants.,
25
          -and-
26
     FACEBOOK, INC.,
27
                      Nominal Defendant.
28
                                                             STIP. AND [PROPOSED] ORDER REGARDING
                                                                                BRIEFING SCHEDULE
                                                                             CASE NO. 3:20-cv-04444-LB
        Case 3:20-cv-04444-LB Document 41 Filed 09/14/20 Page 2 of 7


 1          WHEREAS, on July 2, 2020, Plaintiff Natalie Ocegueda (“Plaintiff”) commenced this

 2   shareholder derivative action on behalf of Nominal Defendant Facebook, Inc. (“Facebook”)

 3   against Defendants Mark Zuckerberg, Sheryl Sandberg, Marc Andreessen, Andrew W. Houston,

 4   Erskine B. Bowles, Jeffrey D. Zients, Susan Desmond-Hellmann, Nancy Killefer, Tracey T.

 5   Travis, Robert M. Kimmitt, Reed Hastings, and Peter A. Thiel (collectively, the “Individual

 6   Defendants” and, together with Facebook, “Defendants” and, together with Plaintiff, the

 7   “Parties”);

 8          WHEREAS, Plaintiff’s Verified Shareholder Derivative Complaint (“Complaint”) asserts

 9   claims for breach of fiduciary duty, aiding and abetting breach of fiduciary duty, abuse of control,

10   and unjust enrichment (collectively, the “State-Law Claims”) and pursuant to Section 14(a) of the

11   Securities Exchange Act of 1934 (the “Federal Claim”);

12          WHEREAS, absent an extension, Facebook would be due to answer, move, or otherwise

13   respond to the Complaint on or before September 21, 2020 (see Dkt. No. 9);

14          WHEREAS, absent an extension, the Individual Defendants would be due to answer,

15   move, or otherwise respond to the complaint on or before September 21, 2020 (see Dkt. Nos. 16

16   through 27);

17          WHEREAS, the Court has scheduled an Initial Case Management Conference for October

18   1, 2020 (see Dkt. No. 5);

19          WHEREAS, Defendants anticipate moving to dismiss the Federal and State Claims

20   asserted against them on several bases, including for failure to make a pre-suit demand on

21   Facebook’s Board of Directors prior to commencing this action, and further moving to dismiss the

22   Federal Claim for failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6);

23          WHEREAS, in the interest of efficiency, the Parties have conferred and agreed that

24   Defendants may reserve the right to move for dismissal of the State-Law Claims for failure to state

25   a claim pursuant to Rule 12(b)(6), as appropriate, following resolution of Defendants’ initial

26   motion(s) to dismiss;

27          WHEREAS, the Parties believe a unified briefing schedule for both the Individual

28   Defendants and Facebook that takes into account the difficulties presented by the global COVID-
                                                               STIP. AND [PROPOSED] ORDER REGARDING
                                                       1                          BRIEFING SCHEDULE
                                                                               CASE NO. 3:20-cv-04444-LB
        Case 3:20-cv-04444-LB Document 41 Filed 09/14/20 Page 3 of 7


 1   19 pandemic and intervening holidays is in the best interest of the Court and Parties; and

 2           WHEREAS, counsel for the Parties respectfully submit that good cause exists to

 3   coordinate responses to the Complaint;

 4           IT IS ACCORDINGLY STIPULATED, by and between the undersigned counsel for the

 5   Parties, that:

 6           1.       Facebook and the Individual Defendants shall move, answer, or otherwise respond

 7   to the Federal and State-Law Claims in the Complaint by no later than October 5, 2020, reserving

 8   their right to move for dismissal of the State-Law Claims for failure to state a claim pursuant to

 9   Rule 12(b)(6), as appropriate, following resolution of their initial motion(s) to dismiss;

10           2.       Plaintiff shall respond to any motion(s) to dismiss by no later than November 20,

11   2020; and

12           3.       Facebook and the Individual Defendants shall file any replies in support of their

13   motion(s) to dismiss by no later than December 21, 2020.

14
     DATED: September 11, 2020                          LATHAM & WATKINS LLP
15
                                                       By /s/ Elizabeth L. Deeley
16                                                     Elizabeth L. Deeley (CA Bar No. 230798)
                                                          elizabeth.deeley@lw.com
17                                                     505 Montgomery Street, Suite 2000
                                                       San Francisco, California 94111-6538
18                                                     Telephone: +1.415.391.0600
                                                       Facsimile: +1.415.395.8095
19
                                                       Daniel R. Gherardi (CA Bar No. 317771)
20                                                        daniel.gherardi@lw.com
                                                       140 Scott Drive
21                                                     Menlo Park, CA 94025
                                                       Telephone: +1.650.328.4600
22                                                     Facsimile: +1.650.463.2600
23                                                     Andrew B. Clubok (pro hac vice)
                                                          andrew.clubok@lw.com
24                                                     Susan E. Engel (pro hac vice)
                                                           susan.engel@lw.com
25                                                     Stephen P. Barry (pro hac vice)
                                                           stephen.barry@lw.com
26                                                     555 Eleventh St., N.W.
                                                       Washington, DC 20004
27                                                     Telephone: +1.202.637.2200
                                                       Facsimile: +1.202.637.2201
28
                                                                STIP. AND [PROPOSED] ORDER REGARDING
                                                        2                          BRIEFING SCHEDULE
                                                                                CASE NO. 3:20-cv-04444-LB
       Case 3:20-cv-04444-LB Document 41 Filed 09/14/20 Page 4 of 7


 1                                        Attorneys for Defendants Mark Zuckerberg,
                                          Sheryl Sandberg, Marc Andreessen, Andrew
 2                                        W. Houston, Erskine B. Bowles, Jeffrey D.
                                          Zients, Susan Desmond-Hellmann, Nancy
 3                                        Killefer, Tracey T. Travis, Robert M. Kimmitt,
                                          Reed Hastings and Peter A. Thiel, and
 4                                        Nominal Defendant Facebook, Inc

 5   DATED: September 11, 2020          BOTTINI & BOTTINI, INC.
 6                                      /s/ Francis A. Bottini, Jr.
 7                                      Francis A. Bottini, Jr. (CA Bar No. 175783)
                                          fbottini@bottinilaw.com
 8                                      Albert Y. Chang (CA Bar No. 296065)
                                          achang@bottinilaw.com
 9                                      Yury A. Kolesnikov (CA Bar No. 271173)
                                          ykolesnikov@bottinilaw.com
10                                      7817 Ivanhoe Avenue, Suite 102
11                                      La Jolla, California 92037
                                        Telephone: (858) 914‐2001
12                                      Facsimile: (858) 914‐2002

13                                      Attorneys for Plaintiff
14

15
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
16

17
     DATED: September 14, 2020                 ___________________________
18                                             Hon. Laurel Beeler
                                               United States Magistrate Judge
19

20

21

22

23

24

25

26

27

28
                                                   STIP. AND [PROPOSED] ORDER REGARDING
                                           3                          BRIEFING SCHEDULE
                                                                   CASE NO. 3:20-cv-04444-LB
        Case 3:20-cv-04444-LB Document 41 Filed 09/14/20 Page 5 of 7


 1                                   SIGNATURE ATTESTATION
 2          I am the ECF User whose identification and password are being used to file the foregoing

 3   Stipulation and [Proposed] Order Regarding Briefing Schedule for All Defendants to Respond to

 4   Plaintiff’s Complaint. Pursuant to L.R 5-1(i)(3) regarding signatures, I, Elizabeth L. Deeley,

 5   attest that concurrence in the filing of this document has been obtained.

 6

 7   DATED: September 11, 2020                             /s/ Elizabeth L. Deeley
                                                           Elizabeth L. Deeley
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               STIP. AND [PROPOSED] ORDER REGARDING
                                                       4                          BRIEFING SCHEDULE
                                                                               CASE NO. 3:20-cv-04444-LB
        Case 3:20-cv-04444-LB Document 41 Filed 09/14/20 Page 6 of 7


 1   LATHAM & WATKINS LLP
     Elizabeth L. Deeley (CA Bar No. 230798)
 2     elizabeth.deeley@lw.com
     505 Montgomery Street, Suite 2000
 3   San Francisco, California 94111-6538
     Telephone: +1.415.391.0600
 4   Facsimile: +1.415.395.8095

 5   Daniel R. Gherardi (CA Bar No. 317771)
      daniel.gherardi@lw.com
 6   140 Scott Drive
     Menlo Park, CA 94025
 7   Telephone: +1.650.328.4600
     Facsimile: +1.650.463.2600
 8
     Attorneys for Defendants Mark Zuckerberg, Sheryl
 9   Sandberg, Marc Andreessen, Andrew W. Houston,
     Erskine B. Bowles, Jeffrey D. Zients, Susan Desmond-
10   Hellmann, Nancy Killefer, Tracey T. Travis, Robert
     M. Kimmitt, Reed Hastings, Peter A. Thiel, and
11   Nominal Defendant Facebook, Inc.

12

13                                 UNITED STATES DISTRICT COURT

14                            NORTHERN DISTRICT OF CALIFORNIA

15                                    SAN FRANCISCO DIVISION

16   NATALIE OCEGUEDA, derivatively on              Case No.: 3:20-cv-04444-LB
     behalf of FACEBOOK, INC.,
17
                      Plaintiff,                    DECLARATION OF ELIZABETH L.
18                                                  DEELEY IN SUPPORT OF STIPULATION
            vs.                                     REGARDING BRIEFING SCHEDULE FOR
19                                                  RESPONSE TO PLAINTIFF’S COMPLAINT
     MARK ZUCKERBERG, SHERYL
20   SANDBERG, MARC ANDREESSEN,                     (Civil L.R. 6-1, 6-2, 7-12)
     ANDREW W. HOUSTON, ERSKINE B.
21   BOWLES, JEFFREY D. ZIENTS, SUSAN
     DESMOND-HELLMANN, NANCY                        Hon. Laurel Beeler
22   KILLEFER, TRACEY T. TRAVIS,
     ROBERT M. KIMMITT, REED HASTINGS,
23   PETER A. THIEL, and DOES 1-30,
24                    Defendants.,
25        -and-
26   FACEBOOK, INC.,
27                     Nominal Defendant
28
                                                                  DEELEY DEC ISO STIP. REGARDING
                                                                              BRIEFING SCHEDULE
                                                                           Case No.: 3:20-cv-04444-LB
        Case 3:20-cv-04444-LB Document 41 Filed 09/14/20 Page 7 of 7


 1          I, Elizabeth L. Deeley, hereby declare as follows:

 2                1. I am an attorney admitted to practice law in the state of California and a partner at

 3   Latham & Watkins LLP, counsel of record for Defendants Mark Zuckerberg, Sheryl Sandberg,

 4   Marc Andreessen, Andrew W. Houston, Erskine B. Bowles, Jeffrey D. Zients, Susan Desmond-

 5   Hellmann, Nancy Killefer, Tracey T. Travis, Robert M. Kimmitt, Reed Hastings and Peter A.

 6   Thiel (collectively, the “Individual Defendants”), all of whom are current or former directors and

 7   officers of Facebook, Inc., and Nominal Defendant Facebook, Inc. (“Facebook” and, together

 8   with the Individual Defendants, “Defendants”) in the above-captioned action. I submit this

 9   declaration in support of the parties’ Stipulation Regarding the Briefing Schedule for All

10   Defendants to Respond to the Complaint.           I make this declaration based on my personal

11   knowledge.

12                2. On September 10 and 11, 2020, my colleague and co-counsel in this action,

13   Andrew Clubok, communicated by electronic mail and telephone with Frank Bottini, counsel for

14   Plaintiff Natalie Ocegueda, regarding the time for Defendants to respond to the Verified

15   Shareholder Derivative Complaint (the “Complaint”) (Dkt. No. 1) filed in this action and

16   concerning impending case management deadlines.

17                3. All parties are in agreement that, due to the global COVID-19 pandemic and

18   intervening holidays, the Individual Defendants’ and Facebook’s time to respond to the

19   Complaint, including those deadlines set forth in the July 6, 2020 Initial Case Management Order

20   (Dkt. No. 5) should be extended for the reasons set forth in the accompanying stipulation.

21                4. This is the first extension of time the parties are requesting.

22                5. No other deadlines in this action will be affected by this extension other than

23   those specified in the accompanying stipulation.

24          I declare under penalty of perjury that the foregoing is true and correct.

25   Executed this 11th Day of September 2020, in San Francisco, California.

26
                                                             /s/ Elizabeth L. Deeley
27                                                           Elizabeth L. Deeley
28
                                                                         DEELEY DEC ISO STIP. REGARDING
                                                         1                           BRIEFING SCHEDULE
                                                                                  Case No.: 3:20-cv-04444-LB
